       Case 2:16-cv-01926-RSM Document 83 Filed 11/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9    PENSCO TRUST COMPANY CUSTODIAN                     Case No. 2:16-cv-01926-RSM
      FBO JEFFREY D. HERMANN, IRA
10    ACCOUNT NUMBER 20005343,
                                                                SUPPLEMENTAL JUDGMENT
11                    Plaintiff,
               v.
12
      LORINA DEL FIERRO; FIA CARD
13    SERVICES, INC.; UNITED STATES OF
      AMERICA, INTERNAL REVENUE
14    SERVICE; AND PERSONS OR PARTIES
      UNKNOWN CLAIMING ANY RIGHT,
15    TITLE, LIEN, OR INTEREST IN THE
      PROPERTY DESCRIBED IN THE
16    COMPLAINT HEREIN,

17                    Defendants.

18            Plaintiff is awarded judgment against defendant, Lorina Del Fierro, In Rem in the sum of

19   $1,182,303.64, plus additional amounts for post judgment costs to be determined at the time of

20   sale; and Real Property Judgment Summary is set forth below:
21
     /././
22
     /././
23
     /././
24
     /././
25

26   /././

27   /././
28   /././
     JUDGMENT                                                                                Aldridge Pite, LLP
     Page 1                                                                      9311 SE 36th Street, Suite #207
                                                                                      Mercer Island, WA 98040
                                                                                                (858) 750-7600
       Case 2:16-cv-01926-RSM Document 83 Filed 11/10/20 Page 2 of 3



 1                                       JUDGMENT SUMMARY

 2    Judgment Creditor:                   PENSCO TRUST COMPANY CUSTODIAN FBO
                                           JEFFREY D. HERMANN, IRA ACCOUNT NUMBER
 3                                         20005343,
      Attorney for Judgment Creditor:                                                  Aldridge Pite, LLP
                                                                           9311 SE 36th Street, Suite #100
 4                                                                              Mercer Island, WA 98040

 5    Judgment Debtor:                     IN REM

 6    Attorney for Judgment Debtor:        Chuck Greenberg
      Judgment Amount:                     $1,182,303.64
 7
      Interest Rate:                       % 0.00
 8
      Attorney’s Fees:                     $0.00
 9
      Litigation Costs:                    $0.00
10

11

12   The property is legally described as follows:
13            LOT 83, TWIN LAKES NO. 4, ACCORDING TO THE PLAT THEREOF
              RECORDED IN VOLUME 91 OF PLATS, PAGES 44 THROUGH 46,
14            RECORDS OF KING COUNTY, WASHINGTON.
15            and commonly known as 4009 Southwest 323rd Street, Federal Way, WA 98023
16

17            1.       The Deed of Trust which was recorded on July 20, 2007, under Auditor’s File No.
18   20070720002339 records of King County, Washington, and said Security Agreement is adjudged
19   and decreed to be a first and paramount lien upon the above described real estate and the whole
20   thereof as security for the payment of the judgment herein set forth, and that said deed of trust is
21   hereby foreclosed and the property therein described is hereby ordered sold by the U.S. Marshal
22   or the Sheriff of King County at the election of plaintiff in the manner provided for by law, and
23   the proceeds therefrom shall be applied to the payment of the judgment, interest, attorneys’ fees,
24   costs and such other sums as plaintiff has advanced prior to judgment, and that such sums shall
25   constitute a first and specific lien and charge upon said real estate, prior and superior to any right,
26   title, estate, lien or interest of the defendants and of any one claiming by, through or under them;
27   and;
28
     JUDGMENT                                                                                    Aldridge Pite, LLP
     Page 2                                                                          9311 SE 36th Street, Suite #207
                                                                                          Mercer Island, WA 98040
                                                                                                    (858) 750-7600
       Case 2:16-cv-01926-RSM Document 83 Filed 11/10/20 Page 3 of 3



 1            2.    Plaintiff waives post-judgment amounts for interest from the date this order is

 2   entered, due at the time of the sheriff’s sale of the Subject Property;

 3            3.    Any ownership interest in the Subject Property claimed by Defendants is subject to

 4   foreclosure and extinguishment by Plaintiff;

 5            4.    The Deed of Trust be foreclosed; the usual judgment be made for the sale of the

 6   Subject Property according to law by the Sheriff; that Defendants and all persons claiming under

 7   any of them, after execution of the Deed of Trust, whether lien claimants or judgment creditors,

 8   claimants arising under junior mortgages or deeds of trust, purchasers, encumbrances or otherwise,

 9   be barred and foreclosed from all rights, claims, interest, or equity of redemption in the Subject

10   Property and every part of the Subject Property when the time for redemption, if any, has elapsed;

11   and the proceeds from the sale be applied first toward the costs of sale, then toward satisfaction of

12   the obligation secured by Plaintiff’s Deed of Trust as of the date of the sale;

13            5.    Plaintiff, or any other party to this action, may become a purchaser at the

14   foreclosure sale;

15            6.    The Sheriff execute a deed to purchaser and that any such purchaser be then let into

16   possession of the Subject Property;

17            7.    Pursuant to RCW 6.23.020(1), it is ordered that an eight (8) month redemption

18   period apply to the sale of the Subject Property, on the grounds that Plaintiff waives all deficiency

19   rights related to the Subject Property;

20            8.    Pursuant to RCW 6.23.110(1), it is ordered that the purchaser at the sheriff's

21   foreclosure sale of the Property is entitled to exclusive and immediate possession of the Property

22   from and after the date of the sale and is entitled to such remedies as are available at law to secure

23   possession, if defendants, or any of them, or any other party or person shall refuse to surrender

24   possession to the purchaser immediately on the purchaser's demand for Possession.

25            IT IS SO ORDERED

26

27

28
     Dated: November 10, 2020.                      A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
     JUDGMENT                                                                                      Aldridge Pite, LLP
     Page 3                                                                            9311 SE 36th Street, Suite #207
                                                                                            Mercer Island, WA 98040
                                                                                                      (858) 750-7600
